Citation Nr: 1209663	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  06-20 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for a skin disorder, to include malignant melanoma, as secondary to herbicide exposure.      

3.  Entitlement to an effective date earlier than November 5, 2004 for the Veteran's total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert Walsh, Esq.



ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 1996 rating decision denying his hypertension disorder and a June 2006 rating decision granting TDIU.  The rating decisions were provided by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In December 2008, the Board remanded the issues of whether new and material evidence had been submitted to reopen the claims of service connection for a skin disorder and hypertension as well as his TDIU claim.  With respect to his TDIU, the dictates of the remand have been substantially complied with and the Board may proceed to the merits of this appeal.  The hypertension and skin disorder issues, however, are addressed in the REMAND section of this decision and are REMANDED to the RO via the Appeals Management Center (AMC) as the December 2008 remand dictates have not been complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The record indicates that the Veteran requested that he be afforded a travel Board hearing which was scheduled for July 17, 2008.  However, the Veteran failed to appear at the scheduled hearing and did not request that it be rescheduled.  The Board considers the Veteran's hearing request to be withdrawn.  See 38 C.F.R. § 20.704 (2011).  





FINDING OF FACT

The evidence of record does not show unemployability solely due to the Veteran's service-connected disabilities within the one year period prior to November 5, 2004.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 5, 2004 for the grant of a TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o)(2), 4.16 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§  5103(a), 5103A; 38 C.F.R. § 3.159(b); See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the Veteran's TDIU claim, the Veteran is challenging the effective date assigned following the grant of compensation benefits for his PTSD.  In this regard, once service connection is granted and an initial disability rating and effective date have been assigned, the claim is substantiated, and additional 5103(a) notice is not required.  See Dingess, 19 Vet. App. at 490-91.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the Veteran was granted service connection for his PTSD in a June 2005 rating decision.  In a June 2006 rating decision, the disability evaluation was increased to 70 percent disabling in a June 2006 rating decision.  The RO also provided a September 2005 notice letter notifying the Veteran of what was necessary to substantiate his TDIU claim.  Because the Veteran was granted service connection for PTSD and preadjudicatory notice was sent to the Veteran regarding how to substantiate his TDIU claim in September 2005, VA's duty to notify in this case has been satisfied with regard to the issue of an earlier effective date.

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  Records associated with the Veteran's receipt of disability benefits from the Social Security Administration (SSA) had been associated with the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (2007).


II.  Earlier Effective Date

The Veteran contends that he is entitled to an effective date earlier than November 5, 2004, for the assignment of a TDIU.  He argues that the evidence of record establishes that he was unable to obtain substantial gainful employment prior to this date. 

Consideration of TDIU is appropriate where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 3.340, 4.16(a).  Where the percentage requirement is not met, but the Veteran is unemployable due to service-connected disability, the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 4.16(b).  

Generally, the effective date for an increased rating is the date for an increased rating is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1)(2011).  IF, however, the claim is filed within one year of the date that the evidence shows that an increase in disability has occurred, the effective date is the earliest date as of which an increased is factually ascertainable (not necessarily the date of receipt of the evidence).  See 38 C.F.R. § 3.157(b)(1); 3.400(o)(2).  See also Harper v. Brown, 10 Vet. App 125, 126-27 (1997).  Therefore, three possible dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. §3.400(o)(1)); 

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. §3.400(o)(2)); 

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).  

Harper, 10 Vet. App. at 126.

The Veteran filed a formal claim for TDIU in September 2005.  However, the RO treated evidence and statements submitted in November 5, 2004 as an informal claim for TDIU.  The issue in this case is whether the Veteran filed an informal claim prior to November 5, 2004.  VA regulations define an informal claim as any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA from a Veteran or his representative.  38 C.F.R. § 3.155(a)(2011).  The informal claim must identify the benefits sought.  Id.  The requirements of 38 C.F.R. § 3.155(a) are satisfied and an informal claim has "identified the benefits sought" when the Veteran (i) submits evidence of a medical disability; (ii) makes a claim for the highest rating possible; and (iii) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Further receipt of a VA examination or hospitalization or treatment will be accepted as the date of receipt of a claim.  See 38 C.F.R. § 3.157(b)(1).  Evidence of employability submitted during the course of a claim for service connection or an increased rating could constitute an informal claim for TDIU.  See also Norris v. West, 12 Vet. App. 413, 417 (1999)(stating that the Board must "review the claim, supporting documents, and oral testimony in a liberal manner to identify and adjudicate all reasonably raised claims").  

The Veteran submitted evidence of unemployability as early as October 21, 2002 when he submitted a letter from his brother which indicates that the "Veteran is unable to work due to his cancer and the fact that he cannot deal with the stress of social interaction with others, and seems to have no patien[ce] for the normal politics and interaction found in the normal work place environment, which has been proven out over the last 30 years by his consistent anti-social behavior."  The Board finds that the Veteran was not service connected for any disabilities at this time, and thus, this letter does not constitute an informal claim as the Veteran's service-connected disabilities did not meet the schedular criteria under 38 C.F.R. § 4.16(a).  See Ingram v. Nicholson, 21, Vet. App. 232, 248 (2007), citing Norris v. West, 21 Vet. App. 413, 420-21 (1999)(When a claimant is already service connected for a disability and has a schedular rating that meets the minimum criteria under 38 C.F.R. § 4.16(a) and the evidence indicates unemployability due to that disability, the claimant has made an informal claim for TDIU and VA must adjudicate TDIU).  

On November 5, 2004 (the date the RO has indicated that the Veteran filed his informal claim for TDIU), the Veteran submitted, in pertinent part, an October 2002 adult mental status examination and a December 2002 medical consultant's case analysis both submitted in association with the Veteran's application for disability benefits from the Social Security Administration (SSA) which indicate that the Veteran carried diagnoses of chronic PTSD, panic disorder, without agoraphobia, and dysthymic disorder with an onset of February 2002.  Also included in this packet of material was a February 2003 letter establishing that as of December 2002 the Veteran received SSA disability benefits for mental illness.  He also submitted a psychosocial assessment and employability evaluation dated in December 2004, which indicates that the Veteran is unemployable.  

The record shows that the Veteran did not meet the basic criteria for consideration for TDIU until November 5, 2004.  In the June 2005, a rating decision granted service connection for PTSD and assigned a 50 percent evaluation, effective November 5, 2004.  In the April 2006 rating decision, in addition to the grant of TDIU, the RO also granted an increase the Veteran's PTSD evaluation from 50 percent to 70 percent, effective November 5, 2004.   

Following the RO's decision to increase the disability rating for PTSD to 70 percent, the RO construed the information submitted on November 5, 2004 as an informal claim for a TDIU and ultimately granted TDIU, effective November 5, 2004.  At that time, the Veteran met the schedular criteria under 38 C.F.R. § 4.16(a) and thus the RO properly treated the information as an informal claim for TIDU.  See Norris, 12 Vet. App. at 420-21.  

Again, the effective date for an increased rating, for which the claim of TDIU is defined, is the date of receipt of the claim or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(o)(1).  If, however, the claim is filed within one year of the date that the evidence shows that an increased in disability has occurred, the effective date is the earliest date as of which an increase is factually ascertainable (not necessarily the date of receipt of the evidence).  38 C.F.R. § 3.400(o)(2).  

While the Veteran has asserted that his service-connected disabilities impacted his employability, the main thrust of the Veteran's assertions is that his PTSD precludes him from substantial gainful employability.  The evidence indicates that as of December 2002 the SSA considered the Veteran as totally disabled due to his mental illness.  The evidence shows that an increased in disability (i.e. his inability to obtain gainful employment due to his mental disorders) occurred more than one year before the date of the November 5, 2004 claim.  As such, 38 C.F.R. § 3.400(o)(2) does not apply.  Therefore, the earliest effective date allowed by law is the date of the informal claim, in November 5, 2004.  See38 C.F.R. § 3.400(o)(1).  

In sum, the Veteran is not legally entitled to an effective date earlier than November 5, 2004, for the award of a TDIU rating.  Accordingly, the appeal is denied.  38 U.S.C.A. § 5107(b)(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an effective date earlier than November 5, 2004 is denied.  








(Continued on next page)
REMAND

Reason for Remand:  To provide the Veteran with a proper notification letter and afford the Veteran an adequate VA examination with respect to his hypertension.  

Skin Disorder

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).   Failure by the BVA to enforce compliance with the requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the information or evidence necessary to substantiate a claim, as well as to inform a claimant of which evidence the VA would seek to provide and which evidence the claimant is to provide, is remandable error. 

In this case, the Veteran was not provided adequate notification in connection with his application to reopen his claim for service connection for a skin disorder.  In the December 2008 remand, the Board indicated that a September 2005 letter did not notify the Veteran that new and material evidence was required to reopen the claim.  The Court has indicated that such specific notice is required to comply with the law. See Quartuccio, 16 Vet. App. at 187.  Moreover, the September 2005 letter did not inform the Veteran of the reasons of denial for skin disorder claim.  Kent, 20 Vet. App. 1.  The matter was remanded, in part, to provide the Veteran with proper notice.  

Following the December 2008 remand, a June 2009 letter was provided to the Veteran which indicated that his claim of service connection for a skin disorder was denied in a September 2003 rating decision.  However, the reference to the September 2003 rating decision is improper as that decision relates to the RO's denial of the Veteran's claim of service connection for malignant melanoma not his claim of service connection for a skin disorder.  

By way of background, the claim of service connection for a skin disorder was initially denied in the March 1996 rating decision.  The Veteran did not file a notice of disagreement as to this rating decision.  In June 2002, the Veteran then filed a claim of service connection for malignant melanoma, which was denied in a September 2003 rating decision.  The Veteran did not appeal this decision.  In November 2004, he thereafter submitted an informal claim to reopen his claim of service connection for malignant melanoma, which was denied in a June 2005 rating decision.  In June 2005, the Veteran filed a notice of disagreement, which was not specific to his claim of malignant melanoma, but also submitted a petition to reopen his skin disorder.  (Following the September 2003 rating decision, which became final, the Veteran did not submit another petition to reopen his claim for malignant melanoma until December 2010).  The Veteran was provided the inadequate September 2005 notice letter and the RO denied the Veteran's skin disorder claim in an April 2006 rating decision.  The proper rating decision for which the Veteran seeks to reopen is the March 1996 rating decision, not the September 2003 rating decision which is indicated in the June 2009 notification letter.   As such, the June 2009 notice letter is inadequate and the matter must be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Petition to reopen his service connection claim for hypertension.

The Board notes that the duty to assist does not require a medical examination or opinion, unless new and material evidence has been secured.  However, the Veteran was afforded a VA examination in connection with his claim of hypertension in February 2007.  See 38 C.F.R. § 3.159(c)(4)(iii).  To that end, if VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

During the February 2007 examination, the Veteran indicated an onset of his hypertension in 1992.  The Veteran provided that although he did not pay attention to any symptoms specifically related to hypertension, he remembered experiencing many headaches and a history of vertigo.  The Veteran indicated suffering from sleepless nights due to his PTSD which caused his blood pressure to elevate.  The examiner noted that while the Veteran stated he took his medication, his blood pressure was elevated.  He diagnosed the Veteran with hypertension and opined that the hypertension was less likely as not caused by or the result of the Veteran's PTSD.  The examiner reasoned that there were many daily stressors, aside from the symptoms he experiences from his PTSD, which could be precipitating factors for his hypertension.  The examiner did not provide an opinion as to whether the hypertension was aggravated by the PTSD.  

In a February 2007 VA mental disorders examination, the Veteran's blood pressure was 155/102 and his pulse was 81.  It was indicated that he had not taken his morning blood pressure medications.  In the examination report, the examiner indicated that there was not sufficient evidence to determine whether his PTSD caused his hypertension.  He provided that the Veteran's PTSD could aggravate hypertension, especially with his noncompliance with taking his blood pressure medication.  

With respect to both VA examination reports, the Board gives them limited probative weight.  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. See Obert v. Brown, 5 Vet. App. 30, 33 (1993)(medical opinion expressed in terms of "may" also implies "may or may not" and is deemed speculative); Warren v. Brown, 6 Vet. App. 4, 6 (1993)(doctor's statement framed in terms such as "could have been" is not probative).  Both examiners indicated that the Veteran's hypertension could be caused by other factors (February 2007 hypertension examination) or could be aggravated by his PTSD (February 2007 mental disorders examination).  As such, the VA examinations are inadequate and the matter must be remanded.  

On remand, the VA examiner should determine whether the Veteran's service connected disabilities, to include PTSD, caused or aggravated hypertension.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995)(secondary service connection may be established for a disability which is cause or aggravated by a service-connected disability).  It would be helpful if the examiner also provided a medical opinion as to whether his hypertension was caused or related to active service since the RO's prior March 1996 denial was based solely on the Veteran's assertion of direct service connection.  
	
Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a notice letter in connection with his application to reopen his claim of service connection for a skin disorder.  The letter should (i) inform him of the information and evidence that is necessary to substantiate his claim; (ii) informed him about the information and evidence that VA will seek to provide; and, (iii) inform him about the information and evidence he is expected to provide.  The Veteran should also be provided with the definition of new and material evidence as well as be informed as to what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the March 1996 rating decision which denied his claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

2. Schedule the Veteran for a VA examination to obtain a medical opinion regarding the etiology of Veteran's hypertension.  The examiner is requested to provide an opinion as to the likelihood that the Veteran's service-connected disabilities, to include his PTSD, caused or aggravated (meaning chronically worsened) his hypertension.  The examiner must review the claims file, to include the February 2007 VA examinations for mental disorders and hypertension, as well as the medical literature regarding a possible relationship between PTSD and hypertension.  Such review should be noted in the examination report.  In rendering this opinion, the examiner is asked to comment on the medical literature associated with the claims file which generally indicates a possible link between PTSD and hypertension and indicate whether the Veteran's situation is related to or differs from the literature.  

Note:  The previous VA examinations dated in February 2007 only addressed the issue of whether the Veteran's PTSD caused the Veteran's hypertension and provided an inadequate opinion as to whether his PTSD aggravated the hypertension.  

The examiner should also provide a medical opinion as to whether the Veteran's hypertension was as likely as not caused or related to active service since the RO's prior March 1996 denial was based solely on the Veteran's assertion of direct service connection.

The term "as likely as not" (i.e. at least 50 percent probability) does not mean merely within the realm of medical possibility, but rather, that the weight of medical evidence both for and again a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

The examiner must discuss the rational of all opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If the requested opinion cannot be provided without resorting to speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation. 

3. Thereafter, the matter should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


